Citation Nr: 0207052	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for chronic synovitis of 
the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  

A July 2000 Board decision denied service connection for a 
right knee disorder, to include degenerative joint disease 
(DJD), on the basis that the claim was not well grounded, and 
remanded the issue of an increased rating for chronic 
synovitis of the left knee.  

Claims denied or dismissed as not well grounded during the 
period beginning on July 14, 1999 (date of Morton v. West, 12 
Vet. App. 477 (1999) and ending on date of enactment of VCAA 
on November 9, 2000 will be readjudicated upon request of the 
appellant or on VA's own initiative when brought to VA 
attention.  McQueen v. Principi, No. 00-7091 (Fed. Cir. 
December 14, 2000) (per curiam) (citing VBA Fast Letter 00-
87).  Accordingly, this matter is referred to the RO for 
appropriate consideration.  

A November 2001 rating action denied service connection for 
generalized osteoarthritis with multiple joint replacements, 
to include the right knee, left hip, and right hip, claimed 
as secondary to service-connected left knee synovitis but, as 
yet, no NOD (which would initiate an appeal) has been 
received as to that denial.  


FINDINGS OF FACT

1.  The veteran has no more than minimal narrowing of the 
medical joint space of the left knee and no more than at most 
moderate arthritis of the left knee and there is no 
documented ligamentous instability of the left knee and no 
compensable limitation of motion of the left knee.  

2.  The veteran's service-connected left knee disorder has 
not required hospitalization, does not cause marked 
interference with employment, and does not otherwise present 
an exceptional or unusual disability picture.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for chronic synovitis 
of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, Diagnostic Code 5020 - 5260 (2001); 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  In an August 2001 
letter, the RO informed the veteran of the requirements of 
VCAA

The March 1996 statement of the case (SOC) and supplemental 
statements of the case (SSOC) dated in April 1996, November 
1996, February 1998, September 1999, November 1999 and 
November 2000 advised the veteran of the pertinent law and 
regulations as well as the basis for the decision in this 
case.  Also, by reciting the applicable law and regulations 
notice was given of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  

Testimony was given at an RO hearing in June 1996 and before 
the undersigned member of the Board in January 1998.  The 
veteran testified that he had been treated for left knee 
disability by three private physicians within the last year 
(pages 9 and 10) of the 1998 hearing.  Thereafter, in October 
2000 the RO requested that the veteran provide the names, 
addresses, and approximate dates of treatment for all VA and 
private health care providers for left knee disability and, 
additionally, requested that he provide records from those 
sources.  However, the veteran responded by submitting 
statements from two physicians.  None of these statements 
report that the veteran had been treated for left knee 
disability.  

Service medical records (SMRs) are associated with the claims 
folder and a copy of the claim file was forwarded to the 
veteran in December 1997.  Reports of VA outpatient treatment 
(VAOPT) since 1985 are on file as are the reports of recent 
VA examinations in April 1996, January 1998, October 2000, 
and September 2001 are on file.  These examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal or is not 
obtainable.  In fact, in April 1996 and again in October 2000 
the RO requested that the veteran provide information as to 
all, VA and non-VA, treatment sources and requested that he 
execute and return the necessary authorization forms.  

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, 15 Vet. App. 362, 367 - 68 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)).  See 
also VCAA 114 Stat. 2097, § 5103A(a)(2) (West Supp. 2001) 
(The Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."). 

The RO has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the applicable regulations.  

Factual Background

In January 1946, service connection was awarded for 
limitation of extension of the right knee, based on notations 
in the service medical records regarding swelling of the 
knee.  A 50 percent rating was awarded.  

During an October 1946 VA orthopedic examination, it was 
reported that the veteran had a normal gait and was lacking 5 
degrees to full extension and some crepitus.  There was no 
instability of the knee.  X-rays were negative.  

An October 1946 rating action reduced the rating for the left 
knee to 10 percent.  

In a September 1995 statement, the manager of the Health 
Strategies of the Wesley Medical Center reported that for 6 
years the veteran worked out several time a week in the water 
for his knees.  

In September 1995, a Customer Service Manager of a YMCA 
reported that the veteran had taken an arthritis class 3 
times weekly from January 1985 to September 1993.  

In a handwritten October 1995 statement, the veteran reported 
that he had taken an early retirement due to pain in both 
knees, and he had also had a left hip replacement.  

The veteran's claim for a rating greater than 10 percent for 
the knee was received in April 1996.  

VA outpatient treatment records of the veteran from 1985 to 
1996 are on file.  In January 1996, he complained of 
bilateral knee pain which was greater in the right knee than 
in the left.  Otherwise, these records reflect treatment for 
right shoulder and right knee symptoms but no treatment 
specific to the left knee.  

Private clinical records from 1987 to 1996 reflect treatment 
for several disabilities.  On examination in March 1995, 
motion of both knees was from zero degrees of extension to 
130 degrees of flexion.  In April 1996, he had full range of 
motion of the left knee as well as excellent ligamentous 
stability and no pain.   

On VA examination in April 1996, it was noted that he had 
been prescribed Tylenol, as needed, for the last 6 months for 
left knee pain.  His right knee was the most painful and he 
used a cane if he walked more than a block.  A right knee 
menisceal tear had been surgically repaired in 1987.  

On physical examination his bilateral lower leg strength was 
5/5 and deep tendon reflexes were 2/4.  The left knee was 
stable and there was full range of motion.  He complained of 
tenderness of the medial joint line on walking and on 
palpation during the examination.  He had mild lateral laxity 
and valgus deformity, although it was not specified in which 
knee these symptoms occurred.  There was a negative 
McMurray's sign and he complained of bilateral hamstring 
weakness.  There was no swelling or deformity.  Extension was 
to 6 degrees and flexion was to 120 degrees.  X-rays of the 
knee was positive for minimal narrowing of the left medial 
joint space.  The diagnoses was DJD of the knees, probably 
more prominent in the right.  

During the June 1996 RO hearing, the veteran testified that 
he used braces on both knees most of the time and if he 
walked a long distance, he used a cane (page 3).  He applied 
rubbing alcohol to his knees in the morning, participated in 
water exercises, and took Tylenol and Capsicum for pain (page 
4).  He had taken early retirement due to disability from 
both knees because his job as an inventory clerk required 
that he go up and down ladders and sometimes kneel on his 
knees (page 4).  

During the January 1998 travel board hearing the veteran 
testified that that Drs. Joseph, McQueen, and Jannson had 
treated him for his left knee and had recommended that he 
have a left knee replacement (pages 2 and 3 as well as pages 
9 and 10).  He used elastic type knee braces and had quite a 
bit of left knee swelling (page 5) and had crepitus on 
arising from a sitting position (page 6).  He went to Health 
Strategies daily for exercises in water (page 12).  

On VA examination in January 1998, the claim file was 
reviewed, and the veteran reported that he had played 
competitive handball until 2 or 3 years ago.  He used 
Tylenol, Advil, and some ointment on his knee.  On physical 
examination, he had no fixed deformity of the knee and a 
normal gait.  He had full range of motion of the left knee 
and no fusion of that joint.  McMurray's test, Lachman's 
test, and tibial shift test were negative in the left knee.  
There was a mild cyst, about 2 inches in diameter, on the 
medial and posterior aspect of the left knee.  When walking a 
long distance he used a cane, and he wore very soft flexible 
knee restraints.  Review of X-rays indicated that both knees 
seemed pretty good but there was slight narrowing of the 
medial joint space but without ragged edges, spurring, 
sclerotic margin or cystic lesion.  The examiner commented 
that the examination was pretty benign, although there was 
some patellofemoral crepitance.  

On VA examination in October 2000, the examiner reviewed the 
claim file and available X-rays.  It was reported that the 
veteran used Tylenol and some type of ointment for joint 
pain.  He complained of early morning stiffness and reported 
having some left knee giving way about every other week.  He 
also reported having some knee swelling after walking a long 
distance.  

On physical examination the veteran walked with a short 
stride and short steps due to generalized stiffness.  His 
knee was not swollen and there was no effusion.  Left knee 
flexion was to 90 degrees and he had full left knee 
extension.  There was no mediolateral instability but had 
some patellofemoral joint pain.  He had a negative pivot 
shift test and a negative Lachman's test.  His alignment was 
appropriate.  He did not have any excessive genu varum or 
genu valgus.  He had very mild edema, at 1+, in both lower 
extremities.  Past X-rays revealed a minimal amount of 
degenerative arthritis at the level of the patellofemoral 
joint, with very mild spurring on the notch.  On a sunrise 
view, he had moderate lateralization of the patella.  The 
diagnoses were generalized arthritis in the majority of the 
veteran's joints and minimal to moderate arthritis of the 
left knee of long duration causing pain and, sometimes, 
giving way.  

In April 2001, Antonio Osio, M.D., reported, in part, that 
the veteran had degenerative disease in both knees.  

In April 2001, James Joseph, M.D., stated, with respect to 
whether the veteran's left knee disorder was worse in the 
sense of an arthritic condition, that the veteran certainly 
had some arthritis and it might bother him.  

On VA examination in September 2001 the claim file was 
available for review and the examiner was requested to 
addressed the question of the etiology of the veteran's right 
hip and right knee disorders and whether they were related to 
the service-connected left knee disorder.  The examiner 
commented that the veteran had no additional limitation of 
motion or functional impairment during flare-ups.  He used a 
cane for assistance due to discomfort with extensive walking.  
There were no episodes of dislocation or recurrent 
subluxation.  There were no constitutional symptoms of 
inflammatory arthritis.  It was impossible for him to kneel, 
which had caused him to give up his job as an inventory 
clerk, and many of his activities were curtailed because of 
his arthritis in multiple joints.  Range of motion of the 
right but not the left knee was reported.  He was unable to 
perform heel-to-toe walking without using his cane.  He had 
particularly prominent varus deformity of the left knee.  
There was no ankylosis and the legs were of equal length.  
Left knee ligaments were stable and McMurray's and Lachman's 
tests were negative.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Synovitis is rated on limitation of motion of the affected 
part, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5020 
(2001).  Nevertheless, the Board will consider all DCs 
relevant to rating disability of the knees.  These are 
38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5260, 5261, 5262, 
and 5263.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Ratings under 38 C.F.R. § 4.71a, DC 5003 for degenerative 
arthritis require consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Also, functional loss and the impact of pain upon 
the disability must be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants a minimum 
rating but it must be supported by adequate pathology and 
evidenced by visible behavior on motion because ratings based 
on limited motion do not ipso facto include or subsume the 
other rating factors in §§ 4.40 and 4.45, e.g., pain, 
functional loss, fatigability, and weakness.  

38 C.F.R. § 4.59 together with DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

DC 5256 is inapplicable in this case, as it requires 
ankylosis of the joint, which is not present here.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

DC 5003 provides for rating of arthritis of the knee on the 
basis of limitation of motion and not instability; whereas, 
DC 5257 provides for rating of instability of a knee without 
consideration of limitation of motion.  Thus, separate 
ratings for arthritis of a knee, when there is actual 
limitation of motion, and for instability of the knee may be 
assigned without pyramiding, which is prohibited by 38 C.F.R. 
§ 4.14.  VAOGCPREC 23-97.  

When a knee disability is rated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  VAOGCPREC 9-98.  

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the knee joint.  

Symptomatic residuals of semilunar cartilage excision warrant 
a 10 percent rating under DC 5259 but this also requires 
consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal 
of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

Under DC 5262 impairment of the tibia and fibula with 
malunion, with slight knee or ankle disability, warrants a 10 
percent evaluation.  When there is malunion with moderate 
knee or ankle disability, a 20 percent rating is warranted; 
and when there is malunion with marked knee or ankle 
disability, a 30 percent rating is warranted.  

Under DC 5263 genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
documented) warrants a maximum rating of 10 percent.  


Analysis

In the veteran's VA Form 9 of March 1996 he requested that 
his previous 50 percent disability rating be restored.  
However, that rating was a prestabilization rating assigned 
by rating action of January 1946 and was reduced to a 10 
percent schedular rating by rating action of November 1946 
and that 10 percent rating has remained in effect since then.  
However, prestabilization ratings are self-limiting.  After 
the expiration of a prestabilization rating, a schedular 
rating must be assigned, which in this case has been 10 
percent since November 1946. 

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  38 C.F.R. § 4.59 
(2001).  Here, the veteran does have pain and patellofemoral 
crepitus which is consistent with this documented arthritis 
of the patellofemoral joint.  However, the arthritis in his 
left knee has been described as only minimal or at most of 
the moderate degree.  Also, the medial joint space narrowing 
of the left knee has been described as only slight or 
minimal.  He does have some varus deformity and a loss of 50 
degrees of flexion but the loss of motion in flexion is 
noncompensable and he has, at least essentially, full 
extension.  

While the veteran complains of flare-ups with swelling of the 
knee, the recent examination noted that he had no additional 
functional impairment during such flare-ups.  Also, the 
veteran uses a brace on the left knee (as well as on the 
nonservice-connected right knee) and complains of episodes of 
giving way of the left knee.  However, there has been no 
documented incident of subluxation or instability of the left 
knee and he has not sought treatment for any such episode.  
Rather, the clinical findings indicate that the stability of 
the ligaments is intact.  Thus, a separate rating for 
instability is not warranted.  

Although the veteran has stated that private physicians have 
recommended that he undergo a left knee replace, the recent 
statements from private physicians do not confirm this 
allegation.  In fact, the overall degree of arthritis in the 
left knee is no more than moderate and, as indicated, the 
medial joint space narrowing is no more than minimal.  While 
the veteran's subjective symptoms may possibly have increased 
in severity or frequency, the objective clinical findings do 
not document an increase in the severity of the service-
connected left knee disorder or in functional impairment of 
the left knee.  

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment due solely to the service-connected left knee 
disorder, and without consideration of functional impairment 
of the total right knee replacement, that would suggest that 
the veteran is not adequately compensated by the regular 
schedular standards.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996) (the Board may conclude that a claim does not meet the 
criteria for submission of the case for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1)).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  



ORDER

An increased rating for chronic synovitis of the left knee is 
denied.  



_______________________________
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

